COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Tan Duc USA v. Jimmy Tran

Appellate case number:    01-14-00539-CV

Trial court case number: 2010-48243

Trial court:              309th District Court of Harris County

       The court reporter, Delores Johnson, filed an information sheet on January 8, 2015
requesting an extension to January 26, 2015 to file the reporter’s record. The request is
DENIED.
       The Court’s order of November 25, 2014 extended the deadline to December 30, 2014,
and indicated no further extensions would be considered.
         The court reporter is ORDERED to file the record within 10 days of the date of this
order.
         It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: January 15, 2015